Citation Nr: 1521957	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-09 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for metastatic adenocarcinoma of the gastroesophageal junction as a result of exposure to ionizing radiation, to include esophageal, stomach, liver, brain and spine cancers, for substitution purposes.

2.  Entitlement to a compensable rating for Meniere's syndrome for substitution purposes.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Accredited Attorney



WITNESS AT HEARING ON APPEAL

The Appellant and Ms. M. L.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to September 1993.  He died in November 2012.  The Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claims for service connection for esophageal, stomach, liver, and brain cancers due to exposure to ionizing radiation.  See May 2012 Notice of Disagreement, March 2013 Statement of Case, April 2013 VA Form 9, June 2013 and September 2013 Supplemental Statement of the Case (SSOC).

This claim was previously before the Board in November 2013, at which time it was remanded in order to provide the appellant with a previously requested Board hearing.

The Appellant and Ms. M. L. testified before the undersigned Veterans Law Judge at a videoconference Board hearing in April 2014.  A transcript of this proceeding has been associated with the Veteran's electronic claims file.

This case is a paperless appeal with all documents on the Veterans Benefits Management System (VBMS).  Virtual VA contains the Board hearing transcript and other duplicative or non-relevant documents with respect to this appeal.

The issue of a claim based upon the cause of the Veteran's death has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for metastatic adenocarcinoma of the gastroesophageal junction as a result of exposure to ionizing radiation, to include esophageal, stomach, liver, brain and spine cancers as well as entitlement to a compensable rating for Meniere's syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.   In a final decision issued in April 2009, the RO denied the Veteran's claim of entitlement to service connection for gastrointestinal/esophageal cancer.  The Veteran did not submit any additional evidence or intent to appeal the April 2009 decision and it became final in April 2010.  The Veteran filed the current claim to reopen in March 2011.

2.  Evidence added to the record since the final April 2009 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for metastatic adenocarcinoma of the gastroesophageal junction as a result of exposure to ionizing radiation, to include esophageal, stomach, liver, brain and spine cancers.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board is granting in full the benefit sought on appeal with respect to whether new and material evidence has been received to reopen a claim for service connection.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Legal Criteria

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran initially filed a claim for service connection for gastrointestinal/
esophageal cancer in September 2008.  The evidence at the time of the adjudication of the Veteran's claim in an April 2009 rating decision consisted of the Veteran's statements, service treatment records, which did not reveal any treatment or diagnoses for any cancers; and current treatment records showing treatment for gastrointestinal/esophageal cancer, but no discussion of etiology.  The April 2009 rating decision denied that claim on the basis that there was no showing of etiology.  The Veteran was notified of the reconsideration on April 29, 2009.  He had until April 29, 2010 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until March 2011, almost 1 year after the deadline.  Therefore, the April 2009 rating decision became final. 

Since the April 2009 rating decision was finalized, the Veteran and the Appellant have submitted additional documentation and information papers indicating a possible relationship between the development of certain types of cancers and service at McMurdo Station, Antarctica.  These documents are new because they had not been previously considered.  They are also material because they address the issue of the existence of the potential for a nexus.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for metastatic adenocarcinoma of the gastroesophageal junction as a result of exposure to ionizing radiation, to include esophageal, stomach, liver, brain and spine cancers is reopened.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for metastatic adenocarcinoma of the gastroesophageal junction as a result of exposure to ionizing radiation, to include esophageal, stomach, liver, brain and spine cancers is reopened; the appeal is granted to this extent.


REMAND

After reviewing the claims file and reopening the appellants claim, a remand is required in this case to ensure that there is a complete record upon which to decide the Appellant's claims so that she is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

As an initial matter, the record reflects that the Appellant filed notices of disagreement with respect to the March 27, 2013, and April 23, 2013, rating decisions on the increased rating claim for Meniere's syndrome.  See May 2013 and July 2013 Notice of Disagreements.  When there has been an adjudication of a claim and a NOD as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26.  A SOC addressing the increased rating claim for Meniere's syndrome has not been issued.  Thus, a remand for issuance of a SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the Appellant's service connection claim for metastatic adenocarcinoma of the gastroesophageal junction to include esophageal, stomach, liver, brain and spine cancers, these are specific diseases that may be presumptively service connected if manifested in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Radiogenic diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Beginning in December 2008, fifteen years after service separation, the Veteran was diagnosed with various forms of cancer and sought service connection for these cancers.  

The evidence shows that the Veteran served as an aviation flight engineer with multiple six month assignments at McMurdo Station, Antarctica, from 1970 to 1974 and 1977 to 1981.  During this period, a nuclear power plant was operated and decommissioned at the station.  Furthermore, there was a clean-up of contaminated soil.  The Appellant testified that due to the Veteran's duties, he was not provided a dosimetry badge to monitor exposure to radiation.  In June 2011, the Naval Dosimetry Center issued a finding that there was no report of occupational exposure to ionizing radiation for the Veteran.

The Appellant argues that recent research on radiation exposure for military personnel at McMurdo Station found that there was generalized exposure to personnel at the station, irrespective of whether the individual worked at the nuclear power plant or was monitored with a dosimetry badge.  In support of her argument, the Appellant submitted a June 2013 technical report by the Defense Threat Reduction Agency entitled "Upper-Bound Radiation Dose Assessment for Military Personnel at McMurdo Station, Antarctica, between 1962 and 1979" and a July 2013 presentation made at the Veterans' Advisory Board on Dose Reconstruction meeting by Lieutenant Commander G. F. of the Naval Dosimetry Center (NDC) entitled "Assessment of Radiation Exposure of Military Personnel aboard McMurdo Station, Antarctica (1962 to 1979)."  These reports outline a methodology for estimating doses of exposure to radiation for personnel stationed at McMurdo.  The Appellant is entitled to a re-evaluation of the Veteran's radiation exposure based on this new set of estimated exposure assumptions based on the Veteran's service periods and his reported duties.  

The Appellant testified that she had filled out and submitted a new "NDC McMurdo Station Radiation Dose Assessment Questionnaire" pertaining to the Veteran's in-service duties at the station.  Thus, when requesting the dose estimate, the AOJ should provide the NDC with a copy of the completed questionnaire, along with the information contained in its previous dose estimate request.  The AOJ should also specifically note in the request that although the Veteran was not monitored by a dosimeter while serving at McMurdo, an estimate of the level of radiation to which he was exposed is still necessary based on his duties as an aviation flight engineer on six month deployments to the station beginning in November 1971 to May 1974 and November 1977 to May 1979 considering the NDC's June 2013 technical report and July 2013 presentation made at the Veterans' Advisory Board on Dose Reconstruction meeting in formulating the dose estimate.

Also, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran who does not meet the requirements of 38 C.F.R. § 3.309 does not preclude him from establishing service connection by way of proof of actual direct causation.  Combee v. Brown, 34 F.2d 1039, 1041-42 (Fed. Cir. 1994).  Due to the Veteran's passing, a VA physical examination of the Veteran is not possible, but a medical opinion based on the review of his claims file will be obtained to determine the etiology of his cancers.

Last, the Board notes that the Veteran was in receipt of Social Security Administration (SSA) disability benefits.   VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including records from Federal agencies, such as relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  Although it is noted that the RO had originally obtained and associated such records with the Veteran's paper claims file, as the contents of such records were included in an attached compact disc, such records were not properly scanned when transferred to the Veteran's electronic claims file.  As such, those records should be appropriately scanned and associated with the Veteran's electronic claims file. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall issue a SOC addressing the increased rating claim for Meniere's syndrome.  Only if the Appellant submits a timely Substantive Appeal addressing these claims should they be returned to the Board for appellate review.

2. Associate scanned copies of the Veteran's SSA records with the electronic claims file.

3. Obtain an updated radiation exposure dose estimate from the Naval Dosimetry Center (NDC) in Bethesda, Maryland and/or any other appropriate entity for the Veteran in relation to his service periods at McMurdo Station, Antarctica.  The dose estimate request should indicate that although the Veteran was not monitored by a dosimeter while serving at McMurdo, an estimate of the level of radiation to which he was exposed is still necessary based on his described duties as an aviation flight engineer.

The request should also indicate that the dose estimate should be based on consideration of the information concerning such estimates contained in the June 2013 technical report by the Defense Threat Reduction Agency entitled "Upper-Bound Radiation Dose Assessment for Military Personnel at McMurdo Station, Antarctica, between 1962 and 1979" and the NDC's July 2013 report, "Assessment of Radiation Exposures of Military Personnel aboard McMurdo Station, Antarctica (1962 to 1979)" submitted by the Appellant.  Additionally, the request should indicate that the dose estimate should specifically consider the information provided by the Appellant in the U.S. Naval Dosimetry Center Radiation Dose Assessment Questionnaire, along with any other information deemed pertinent.  

4. After obtaining the updated dose estimate, refer the Appellant's claim of entitlement to service connection for metastatic adenocarcinoma of the gastroesophageal junction as a result of exposure to ionizing radiation, to include esophageal, stomach, liver, brain and spine cancers to the VA Under Secretary for Benefits for an opinion in accordance with 38 C.F.R. § 3.311(c).

5. Obtain from a VA oncologist or appropriate medical professional an etiological medical opinion with respect to each of the Veteran's diagnosed cancers.  The Veteran's electronic record, including a full copy of this REMAND must be made available to the examiner.  The examiner shall note in the examination report that the electronic record and the REMAND have been reviewed.  The examiner should provide a nexus opinion as to:

(a)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any, some, or all of the claimed cancers (metastatic adenocarcinoma of the gastroesophageal junction, esophageal, stomach, liver, brain and spine cancers) were related to his exposure to ionizing radiation.

The examiner must provide a detailed rationale for all opinions provided. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

6. After ensuring any other necessary development has been completed, readjudicate the Appellant's claim, considering any additional evidence added to the record.  If any action remains adverse to the Appellant, provide her and her representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate opportunity for response.  The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the Appellant until she is notified.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


